IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of               :                 No. 121 DB 2022 (No. 44 RST 2022)
                               :
CHRISTOPHER TYLER SHANNON      :                 Attorney Registration No. 310311
                               :
PETITION FOR REINSTATEMENT     :
FROM ADMINISTRATIVE SUSPENSION :                 (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 29th day of September, 2022, the Report and Recommendation of

Disciplinary Board Member dated September 22, 2022, is approved and it is ORDERED

that CHRISTOPHER TYLER SHANNON, who has been on Administrative Suspension,

has never been suspended or disbarred, and has demonstrated that they have the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.